DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-3, 5-6, and 9-10 are cancelled and claims 1, 4, 8, and 12 are amended. Claims 1, 4, 7-8, and 11-12 filed 5/10/22 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the ma--nner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1, 4, 7-8, and 11-12 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yau (2015/0045947).
Re Claims 1, 8, 12: Suelberg discloses comprising: 
a processor unit retrofitted with the vending device, wherein the processor unit further comprises a communication port enabling electronic coupling of the keypad with the processor unit (see a computing device that is configured to couple with computing devices of vending machine “110” in paragraph [0032]) of the processing unit (120) with a Vending Machine Controller (VMC), a computer in paragraph [0025]) in order to control dispensing of the product(s) from the vending device (110), [0034] communication ports);
a memory unit coupled with the processor unit, wherein the processor unit is configured to execute programmed instructions stored in the memory unit for enabling auto-pairing of the processor unit with a user device (see [0032, 0033] disclose memory, memory 215 disclosed in [0029]); 
decoding the unique alphanumeric code to retrieve data associated to multiple tasks or multiple commands associated with delivery of the one or more products through the vending device (see [0045] discloses allowing user to purchase goods by vending machine with mobile application and data relay application 330 transmitting data associated with user’s current available balance, thereby decoding);
receiving a unique alphanumeric code from the user device auto-paired with the vending device, wherein the unique alphanumeric code corresponds to one or more products selected from a list displayed on the user device ([0037] discloses unique identifier associated with vending machine 110, [0045-0046] unique identifier associated with selected item and vending machine).
However, Suelberg fails to explicitly disclose enable auto-pairing. Meanwhile, Yau discloses:
enabling auto-pairing of the processor unit with a user device, wherein the auto-pairing is performed based upon scanning of a QR code displayed on a vending device, or auto-polling of one or more vending devices, or tactile inputs received from a user, or voice commands received from the user, or gesture inputs received from the user, or geo-spatial data associated with the user device and the one or more vending devices (see [0048] discloses various inputs including key pad, touch screen, microphone, voice recognition, [0050, 0053, 0111] discloses QR codes);
automatically pressing multiple keys of the keypad of the vending device without using a multi-drop bus (MDB) protocol, along with the delivery commands, based upon the data retrieved from the unique alphanumeric code in order to trigger the delivery of the one or more products (see [0122] user texts code associated with particular product to number code of vending unit 710, product vended or delivered via dispensing port 713, see [0109] vending unit does not have buttons for selecting a product to vend, therefore user has to use mobile device to do so, [0112] discloses using communication module 714 to receive products, [0114] discloses using mobile electronic device 720 to do so, [0121] discloses tapping/selecting/clicking/selecting link).
From the teaching of Yau, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s vending machine telemetry with Yau’s disclosure of enabling auto-pairing and automatically pressing buttons in order for “… a two-way exchange based vending machine (see Yau Abstract).”
Re Claim 4: Suelberg discloses wherein the processor unit further comprises a transceiver enabling communication of the processor unit with the user device located within a predefined distance from the self-service terminal (see [0034, 0043] discloses transceivers). 
Re Claim 11: Suelberg discloses wherein the user device and the processor unit of the vending device are communicatively coupled with each other through a wireless communication protocol selected from a group comprising, Bluetooth communication protocol, Near Field Communication (NFC), Radio Frequency (RF) protocol, an infra-red (IR) protocol, and ZigBee protocol (see [0029] discloses wireless protocols such as NFC and Bluetooth).
7. 	Claim 7 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yau (2015/0045947), further in view of Roesbery et al (2015/0324725).
Re Claim 7: However, Suelberg and Yau fail to disclose the following. Meanwhile, Roesbery discloses:
wherein the memory unit stores a predefined mapping of the multiple keys and the multiple tasks or the multiple commands associated with the delivery of the one or more products (see [0020] discloses planogram map). 
From the teaching of Roesbery, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s vending machine telemetry with Yau’s disclosure of enabling auto-pairing and automatically pressing buttons and Roesbery’s disclosure of predefined mapping for “… the automatic selection, assignment, and monitoring of items… (see Roesbery Abstract).”
Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 4, 7-8, and 11-12 filed 5/10/22 have been considered but are not found to be convincing. The applicant’s arguments pertain to new claim amendments and argues that the following is not disclosed: “wherein the processor unit further comprises a communication port enabling electronic coupling of the keypad with the processor unit… automatically pressing multiple keys of the keypad of the vending device without using a multi-drop bus (MDB) protocol, along with the delivery commands, based upon the data retrieved from the unique alphanumeric code in order to trigger the delivery of the one or more products.” However, the Examiner respectfully disagrees.
	With respect to the processor unit further comprises a communication port enabling electronic coupling of the keypad with the processor unit, Suelberg in [0025] discloses a computer with a processor which is connected to an electrical circuit, and discloses communicating data. [0032] of Suelberg also discloses that the vending machine device 120 (equivalent to processor unit) is configured to couple with multiple computing devices. 
With respect to automatically pressing multiple keys of the keypad of the vending device without using a multi-drop bus (MDB) protocol, along with the delivery commands, based upon the data retrieved from the unique alphanumeric code in order to trigger the delivery of the one or more products, [0109] discloses the vending unit not having a user interface, therefore it is a “headless” or “dumb” vending machine, and does therefore not have a multi-drop bus (MDB) protocol. It further does not disclose any buttons for the user to select. In [0112-0114], Yau discloses how the user inputs on the touch screen of the mobile electronic device 720, which gets transferred to the vending machine. For example, in [0121], the user selects the product/item for vending in [0121] on the mobile app which corresponds to the vending machine. Then, in [0122] of Yau, it discloses where a user texts code associated with particular product to number code of vending unit 710, product vended or delivered via dispensing port 713.
Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Savage (Fabbed to Sense: Integrated Design of Geometry and Sensing Algorithms for Interactive Objects, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

                                                                                                                                                                                                        /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                           9/23/2022